954 F.2d 787
293 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NORTHERN NATURAL GAS COMPANY, DIVISION OF ENRON CORP., Petitionerv.FEDERAL ENERGY REGULATORY COMMISSION, Respondent
No. 89-1512.
United States Court of Appeals, District of Columbia Circuit.
Jan. 9, 1992.

DISMISSED.
BEFORE WALD, HARRY T. EDWARDS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the unopposed Joint motion of Dorchester Master Limited Partnership and Northern Natural Gas Company to dismiss petition for review in case no. 89-1642 and of the motion of Petitioner, Northern Natural Gas Company, to dismiss its petitions for review in cases 89-1512 and 91-1106, it is


2
ORDERED, by the Court, that the motions to dismiss be granted.   The Clerk is directed to send a certified copy of this order to the Respondent in lieu of a formal mandate.   It is


3
FURTHER ORDERED that the pending Joint motion of Northern Natural Gas Company and Dorchester Master Limited Partnership regarding intervenor briefs and the pending motions of the FERC regarding suspension of the briefing schedule be dismissed as moot.